IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44200

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 363
                                                )
       Plaintiff-Respondent,                    )   Filed: February 9, 2017
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
GREGORY CLARK MILLER,                           )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Bonner County. Hon. Barbara A. Buchanan, District Judge.

       Judgment of conviction and sentence, and order denying Idaho Criminal Rule 35
       35 motion, affirmed.

       Featherston Law Firm, Chtd.; Brent C. Featherston, Sandpoint, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Judge; MELANSON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Gregory Clark Miller pleaded guilty to lewd conduct with a child under the age of
sixteen, Idaho Code § 18-1508. The district court imposed a unified twelve-year sentence, with
two years determinate. Miller filed an Idaho Criminal Rule 35 motion, which the district court
denied. Miller appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,


                                                1
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Here, the district court considered all four goals of sentencing. Applying these
standards, and having reviewed the record in this case, we cannot say that the district court
abused its discretion.
       Next, we review whether the district court erred in denying Miller’s I.C.R. 35 motion. A
motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting an I.C.R. 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.        State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of an I.C.R. 35 motion, we consider the entire record and apply the same criteria used
for determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22,
740 P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review
of the record, we conclude no abuse of discretion has been shown.
       Therefore, Miller’s judgment of conviction and sentence, and the district court’s order
denying Miller’s I.C.R. 35 motion, are affirmed.




                                               2